DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 16/166,981 and 16/890,592.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,044,499. Although the claims at issue are not identical, they are not patentably distinct from each other because the current applications claims are worded in a way that makes them slightly broader than the corresponding Patent claims.

Additionally, claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12, 16, 17, and 20 of U.S. Patent No. 10,904,587 in view of Iannaccone, US 2019/0018897, Iggulden, US 7,269,330, and Lee et al., US 2014/0115627.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose a time offset;
performing calculations until detecting that the outcome does not change more than a threshold amount for each additional data factored into the calculations; 
ascertaining of the plurality of matching points comprises receiving by the client a set of data indicating the plurality of matching points; 
the ascertaining of the plurality of matching points comprises: generating by the client the query fingerprints; 
receiving by the client the reference fingerprints; and 
comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing.
However, in a related art, Iannaccone does disclose performing calculations until detecting that the outcome does not change more than a threshold amount for each additional data factored into the calculations (system can repeat the process of performing calculations, with additional values being added in each iteration,  until the change in the calculations is below a threshold value, i.e. doesn't change more than an 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Iannaccone to arrive at the claimed subject matter, by allowing specific calculations to be performed for a certain amount of time, in order to provide an improved system and method for matching which provides higher quality results (Iannaccone; page 5, paragraph 40).
The Patent in view of Iannaccone still does not explicitly disclose a time offset;
ascertaining of the plurality of matching points comprises receiving by the client a set of data indicating the plurality of matching points; 
the ascertaining of the plurality of matching points comprises: generating by the client the query fingerprints; 
receiving by the client the reference fingerprints; and 
comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing.
However, in a related art, Iggulden does disclose ascertaining of the plurality of matching points comprises receiving by the client a set of data indicating the plurality of matching points (information for comparison to determine matching points can be received; col. 11, lines 29-36); 
the ascertaining of the plurality of matching points comprises: generating by the client the query fingerprints (gathering signatures from broadcast; col. 9, lines 43-49, and col. 16, lines 59-66, and Fig. 8, element 212); 

comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing (comparing signature with the stored signature in order to determine matching points; col. 9, lines 43-49, and col. 16, lines 59-66, and Fig. 8, element 214).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Iannaccone, and Iggulden to arrive at the claimed subject matter, by allowing local fingerprinting, comparisons, and other operations to be performed, in order to provide improved systems and methods for identifying selected segments of a television broadcast signal in real-time (Iggulden; col. 4, line 65 - col. 5, line 1).
The Patent in view of Iannaccone, and Iggulden still does not explicitly disclose a time offset.
However, in a related art, Lee does disclose a time offset (time difference, i.e. offset; page 7, paragraphs 82, 83, and 85).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Iannaccone, Iggulden, and Lee to arrive at the claimed subject matter, by allowing determinations based on offsets between times, in order to provide improved systems and methods for providing in real time various types of information related to an advertisement included in a broadcast to a client terminal that is playing the broadcast (Lee; page 1, paragraph 1).

Additionally, claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,715,840 in view of Iannaccone, US 2019/0018897 and Lee et al., US 2014/0115627. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose a time offset; and
performing calculations until detecting that the outcome does not change more than a threshold amount for each additional data factored into the calculations.
However, in a related art, Iannaccone does disclose performing calculations until detecting that the outcome does not change more than a threshold amount for each additional data factored into the calculations (system can repeat the process of performing calculations, with additional values being added in each iteration,  until the change in the calculations is below a threshold value, i.e. doesn't change more than an amount; page 5, paragraph 40, and wherein the calculations can include linear regression and other statistical methods; page 5, paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Iannaccone to arrive at the claimed subject matter, by allowing specific calculations to be performed for a certain amount of time, in order to provide an improved system and method for matching which provides higher quality results (Iannaccone; page 5, paragraph 40).

However, in a related art, Lee does disclose a time offset (time difference, i.e. offset; page 7, paragraphs 82, 83, and 85).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Iannaccone, and Lee to arrive at the claimed subject matter, by allowing determinations based on offsets between times, in order to provide improved systems and methods for providing in real time various types of information related to an advertisement included in a broadcast to a client terminal that is playing the broadcast (Lee; page 1, paragraph 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424